Citation Nr: 0944237	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  93-19 367	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, postoperative diskectomy 
and fusion.

2.  Entitlement to a schedular evaluation greater than 50 
percent for posttraumatic stress disorder prior to July 1, 
1997, (exclusive of the periods for which the Veteran was 
awarded a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.29).

3.  Entitlement to an effective date earlier than July 1, 
1997, for an award of a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and B. Adams-Harden, Ph.D.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1992 
from the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for degenerative disc disease of the lumbosacral 
spine, status post diskectomy and fusion. 

This matter also arises from a March 1996 rating decision of 
the RO that granted a 100 percent temporary rating from 
November 8, 1995, under the provisions of 38 C.F.R. § 4.29 
and re-assigned the pre-hospitalization rating of 50 percent 
effective from January 1, 1996.  While the case was on 
appeal, in a rating decision in July 1997, the RO granted a 
100 percent disability rating under the provisions of 38 
C.F.R. § 4.29 for the period from January 25, 1997, to June 
30, 1997, and continued the 50 percent evaluation effective 
from July 1, 1997. 

This matter also arises from a September 1999 rating decision 
wherein the RO granted entitlement to a TDIU effective on 
July 1, 1997.  The Veteran disagreed with the effective date 
assigned.   

In February 2001, the Board issued a decision denying the 
Veteran's claim for a schedular evaluation greater than 50 
percent for posttraumatic stress disorder prior to July 1, 
1997 (exclusive of the periods for which the Veteran was 
awarded a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.29).  He appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2003, the 
Court issued an order vacating and remanding the appeal to 
the Board.  In May 2008, the United States Court of Appeals 
for the Federal Circuit summarily affirmed and remanded the 
matter to the Court.  In July 2008, the Secretary of Veterans 
Affairs filed a motion to recall judgment and mandate and to 
dismiss the appeal due to the death of the Veteran in 
September 2006.  In August 2009, the Court recalled the 
Court's June 2008 mandate, April 2003 and August 2004 
judgments.  The Court withdrew the March 2003 and July 2004 
orders.  The Court vacated the Board decision in February 
2001 and dismissed the appeal for lack of jurisdiction.   

In February 2001, the Board remanded the issue of entitlement 
to service connection for degenerative disc disease of the 
lumbosacral spine, status post diskectomy and fusion for 
further development.


FINDING OF FACT

The Veteran died in September 2006.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  In December 2006 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Denver, 
Colorado, of his death in September 2006 with a death 
certificate verifying that fact. 

As a matter of law, a claim does not survive the death of an 
appellant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's 
claims for entitlement to service connection for degenerative 
disc disease of the lumbosacral spine, postoperative 
diskectomy and fusion; a schedular evaluation greater than 50 
percent for posttraumatic stress disorder prior to July 1, 
1997 (exclusive of the periods for which the Veteran was 
awarded a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.29); and for an effective date earlier than 
July 1, 1997, for an award of TDIU, have become moot by 
virtue of his death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeals are dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


